Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7, 9, 12-15, 17-20 and 22 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kang et al. (US Patent No. 2018/0182985 A1 and Kang hereinafter)
Regarding Claim 1, Kang discloses (see annotated fig. 4) a foldable display device, comprising:  a display panel (200) having a display region (DA) and a peripheral region (ZA), and the peripheral region being connected to at least one side of the display region (fig.4); a pad portion (PA) disposed in the peripheral region; and a driving element (231-233) electrically connected to the pad portion, wherein


    PNG
    media_image1.png
    860
    769
    media_image1.png
    Greyscale

a first peripheral region folding line (Line 1) and a second peripheral region folding line (Line 2) are disposed parallel to each other in the peripheral region, and the first peripheral region folding line and the second peripheral region folding line extend along a second direction intersecting the first direction,


    PNG
    media_image2.png
    700
    663
    media_image2.png
    Greyscale

  a first notch is disposed at a position of the peripheral region where an extending direction of the first display region folding line and an extending direction of the first peripheral region folding line and the second peripheral region folding line intersect,

    PNG
    media_image3.png
    738
    779
    media_image3.png
    Greyscale

along the first direction, the first notch has a first folding interval (D1) between the first peripheral region folding line and the second peripheral region folding line; and along the second direction, the first notch has a second folding interval (D2).
Regarding Claim 2, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein the first folding interval is a line segment, and the second folding interval is a line segment.
Regarding Claim 4, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein in the second direction, a length of the driving element is less than a length of the first sub-display region, and in the second direction, the length of the driving element is less than a length of the second sub-display region.
Regarding Claim 5, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein in the second direction, the first notch has a first width greater than the second folding interval.


    PNG
    media_image4.png
    728
    620
    media_image4.png
    Greyscale

Regarding Claim 6, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein a first distance (Y1) exists between the first peripheral region folding line and the display region, and a second distance (Y2) exists between the second peripheral region folding line and the display region.

    PNG
    media_image5.png
    728
    626
    media_image5.png
    Greyscale


Regarding Claim 7, Kang discloses the foldable display device according to claim 4, wherein the peripheral region disposed on one side of the first sub-display region has a first edge, the peripheral region disposed on one side of the second sub-display region has a second edge, and a third distance exists between the first edge and the second edge (see annotated fig.4). 
 Regarding Claim 9, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein the first notch is a communication hole (notch 
Regarding Claim 12, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein a width of the display panel after folding is set to W; and a folding angle of the first folding interval is set to θ, a length D1 of the first folding interval satisfies Formula (1): W x tan (θ/π) ≤ D1     (1), where 0 = 0.1°.

    PNG
    media_image6.png
    655
    869
    media_image6.png
    Greyscale

Regarding Claim 13, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1, wherein a height of the display panel after folding is set to H, and a folding angle of the second folding interval is set to 0, a length D2 of the second folding interval satisfies Formula (2): H x tan (θ/π) < D2 (2), where 0 = 0.1°.




    PNG
    media_image7.png
    663
    868
    media_image7.png
    Greyscale


Regarding Claim 14, Kang discloses (see annotated fig. 4) a foldable display device, comprising: a display panel (200) having a display region (DA) and a peripheral region (ZA), and the peripheral region being connected to at least one side of the display region (fig.4); a pad portion (PA) disposed in the peripheral region; and a driving element (231-233) electrically connected to the pad portion, wherein a first display region folding line (line A) is disposed in the display region, and the first display region folding extends along a first direction (R1) of the display panel to divide the display region into a first sub-display region (DR1) and a second sub-display region (DR2), and a third sub-display region (DR3),

    PNG
    media_image1.png
    860
    769
    media_image1.png
    Greyscale

 a first peripheral region folding line (Line 1) and a second peripheral region folding line (Line 2) are disposed parallel to each other in the peripheral region, and the first peripheral region folding line and the second peripheral region folding line extend along a second direction intersecting the first direction (fig. 4),

    PNG
    media_image2.png
    700
    663
    media_image2.png
    Greyscale

a first notch is disposed at a position of the peripheral region where an extending direction of the first display region folding line and an extending direction of the first peripheral region folding line and the second peripheral region folding line intersect,



    PNG
    media_image3.png
    738
    779
    media_image3.png
    Greyscale

along the first direction, the first notch has a first folding interval (D1) between the first peripheral region folding line and the second peripheral region folding line, along the second direction, the first notch has a second folding interval (D2); 
a second notch is disposed at a position of the peripheral region where an extending direction of the second display region folding line and the extending direction of the first peripheral region folding line and the second peripheral region folding line intersect,




    PNG
    media_image8.png
    742
    765
    media_image8.png
    Greyscale

along the first direction, the second notch has a third folding (D3) interval between the first peripheral region folding line and the second peripheral region folding line; and along the second direction, the second notch has a fourth folding interval (D4).
Regarding Claim 15, Kang discloses (see annotated fig. 4) the foldable display device according to claim 14, wherein the first folding interval is a line segment, the second folding interval is a line segment, the third folding interval is a line segment, and the fourth folding interval is a line segment.
Regarding Claim 17, Kang discloses (see annotated fig. 4) the foldable display device according to claim 14, wherein in the second direction, a length of the driving element is less than a length of the first sub-display region; in the second direction, the length of the driving element is less than a length of the second sub-display region; and in the 

    PNG
    media_image9.png
    700
    718
    media_image9.png
    Greyscale


Regarding Claim 18, Kang discloses (see annotated fig. 4) the foldable display device according to claim 14, wherein in the second direction, the first notch has a first width greater than the second folding interval; and in the second direction, the second notch has a second width greater than the fourth folding interval.

    PNG
    media_image10.png
    781
    696
    media_image10.png
    Greyscale


Regarding Claim 19, Kang discloses (see annotated fig. 4) the foldable display device according to claim 14, wherein a first distance (Y1) exists between the first peripheral region folding line and the display region, and a second distance (Y2) exists between the second peripheral region folding line and the display region.

    PNG
    media_image5.png
    728
    626
    media_image5.png
    Greyscale

Regarding Claim 20, Kang discloses (see annotated fig. 4) the foldable display device according to claim 19, wherein the peripheral region disposed on one side of the first sub-display region has a first edge, the peripheral region disposed on one side of the second sub-display region has a second edge, the peripheral region disposed on one side of the third sub-display region has a third edge, a third distance exists between the first edge and the second edge, and a fourth distance exists between the second edge and the third edge (edges of the display device, see annotated fig. 4).
Regarding Claim 22, Kang discloses (see annotated fig. 4) the foldable display device according to claim 14, wherein the first notch and the second notch are communication holes (communicate with the peripheral region), the first notch is communicated from an edge of the peripheral region toward an inner side of the peripheral region, and the second notch is communicated from the edge of the peripheral region toward the inner side of the peripheral region.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al in view of Park et al (US Patent No. 10403692 B2 and Park hereinafter)
Regarding Claim 3, Kang discloses the foldable display device according to claim 1. Kang does not explicitly disclose wherein a distance between the pad portion arranged in the peripheral region disposed on one side of the first sub-display region and the 
display region is different from a distance between the pad portion arranged in the peripheral region disposed on one side of the second sub-display region and the display region. However, Park teaches (see annotated fig. 1 below) wherein a distance between 

    PNG
    media_image11.png
    719
    629
    media_image11.png
    Greyscale

the pad portion arranged in the peripheral region disposed on one side of the first sub-display region and the display region is different from a distance between the pad portion arranged in the peripheral region disposed on one side of the second sub-display region and the display region. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park to device of Kang in order to minimize signal interference between the components.
Regarding Claim 8, Kang discloses the foldable display device according to claim 1. Kang does not explicitly disclose wherein the peripheral region disposed on one side of the first sub-display region has a first edge, the peripheral region disposed on one side of the second sub-display region has a second edge, and a distance between the first  the peripheral region disposed on one side of the first sub-display region has a first edge, the peripheral region disposed on one side of the second sub-display region has a second edge, and a distance between the first edge and the display region is different from a distance between the second edge and the display region.

    PNG
    media_image12.png
    784
    592
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Park to device of Kang in order to minimize signal interference between the components.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al in view of Kwon et al (US Pub No. 20190223294 A1 and Kwon hereinafter)
Regarding Claim 10, Kang discloses the foldable display device according to claim 1. Kang does not explicitly disclose wherein in the second direction, the first notch has a first width in the extending direction of the first peripheral region folding line and the second peripheral region folding line; and in the second direction, the first notch has a second width not in the extending direction of the first peripheral region folding line and the second peripheral region folding line; wherein the second width is less than the first width. However, Kwon teaches wherein in the second direction, the first notch has a first

    PNG
    media_image13.png
    564
    758
    media_image13.png
    Greyscale
 
width (W2) in the extending direction of the first peripheral region folding line and the second peripheral region folding line; and in the second direction, the first notch has a .

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al in view of MA et al (US Pub No. 2020/0135832 A1 and MA hereinafter)
Regarding Claim 11, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1.  Kang does not explicitly disclose wherein the first notch is a closed hole, and a distance exists between the first notch and an edge of the peripheral region. However, MA teaches (fig.5) wherein the first notch is a closed hole (30), and a distance exists between the first notch and an edge of the peripheral region (shows in fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of MA to device of Kang in order to dispose the components within the notch.
Regarding Claim 24, Kang discloses (see annotated fig. 4) the foldable display device according to claim 1.  Kang does not explicitly disclose wherein the first notch and the second notch are closed holes, a distance exists between the first notch and an edge of the peripheral region, and a distance exists between the second notch and the edge of the peripheral region. However, MA teaches (fig. 6) wherein the first notch and the second notch are closed holes (30), a distance exists between the first notch and an .

Allowable Subject Matter
Claims 16, 21, 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination does not teach or fairly suggest the claims limitations in claims 16, 21, 23 and 25. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841